Citation Nr: 0942468	
Decision Date: 11/06/09    Archive Date: 11/12/09	

DOCKET NO.  06-25 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed on an aggravation theory. 

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from November 1970 to 
March 1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In June 2008, the case 
was remanded for additional evidentiary development, 
including an attempt to obtain medical records and the 
conduct of a VA examination with record review and a request 
for opinions.  All development requested on remand was 
completed, and the case is ready for appellate review.  See 
Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The Veteran clearly and unmistakably sustained a serious 
injury to his left leg prior to service and this injury 
clearly and unmistakably was not permanently increased in 
severity during service.

3.  There were no complaints, findings or diagnosis for a low 
back injury or chronic disability at any time during or for 
decades after service separation and low back disability is 
not secondary to a service-connected left knee disorder.




CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2008); 
VAOPGCPREC 3-03.

2.  A low back disorder was not incurred or aggravated in 
line of active military duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claim Assistance Act (VCAA) 
and regulations implementing this liberalizing legislation 
are applicable to the Veteran's claims.  VCAA requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims, and to make reasonable efforts to assist 
Veterans in obtaining such evidence.  

The Veteran was initially provided formal VCAA notice in 
April 2005, prior to the issuance of the rating decision now 
on appeal from August 2005.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  During the lengthy pendency of this appeal, 
the Veteran has received additional VCAA notice.  The Veteran 
has also provided testimony at hearings at the RO and in a 
Travel Board before the undersigned, and during these 
hearings, the Veteran has demonstrated his actual knowledge 
of the evidence necessary to substantiate claims for injuries 
that he claims were incurred or originated during military 
service, or are secondary to other service-connected 
disability.  The notice requirements are satisfied.  

The service treatment records, private treatment records, VA 
treatment records, and VA examinations with a record review 
and request for opinions were all collected for review.  The 
claims folder reveals that VA made every effort to collect 
private records for which the Veteran adequately identified 
and submitted medical releases.  All known relevant available 
evidence has been collected and VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, if they are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every Veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defect 
disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In July 2003, VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that the 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttable standard attaches.  VAOPGCPREC 3-03.

Disability which is proximately due to or the result of a 
previously service-connected disease or injury shall also be 
service connected.  This is referred to as secondary service 
connection.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will also be service connected.  
This is service connection on an aggravation theory.  
38 U.S.C.A. § 3.310.

Analysis:  The Veteran filed his claim for service connection 
for disabilities of the left knee and low back in March 2005, 
at age 57, 34 years after he was separated from service.  In 
written statements and testimony at both the RO and in a 
Travel Board before the undersigned, the Veteran has reported 
that he did sustain a left leg fracture prior to service, but 
believes that his left knee disability was increased in 
severity beyond ordinary progress during military service.  
He has not argued that he injured his low back during 
service, but argues that his low back disability was either 
caused or aggravated as a result of his left knee disability.  
The Board has considered the Veteran's testimony in two 
hearings and lay statements submitted in his behalf, but the 
details of those reports will not be repeated here.

The service treatment records note that the Veteran was 
initially examined for service in May 1970.  At this time, he 
did report a positive history of broken bones including a 
broken leg.  He also reported that he had previously been 
rejected for military service because of disability at some 
unknown location in Knoxville, Tennessee.  However, the 
report of examination did not identify any disability of the 
left knee or the low back, each of which were noted to be 
normal.  Accordingly, the presumption of sound condition and 
aggravation must be applied in this case.

Shortly after the Veteran was admitted to basic military 
training, he sought treatment for a painful left leg.  He was 
referred to the orthopedic department where he reported, that 
he had sustained a left femur fracture in an automobile 
accident prior to service in 1966, for which he had been 
hospitalized for three months.  He reported that his left 
knee was now painful and unstable.  Examination revealed  one 
inch quadriceps atrophy, and problems with the medial 
collateral ligament.  At that time, the Veteran was suspended 
from all training pending completion of an erroneous 
induction board.  The Veteran was provided a physical profile 
record limiting him from any strenuous training or duty.  

Examination revealed a 2-plus laxity of the medial collateral 
ligament and a 2-plus drawer sign.  The diagnosis was an 
unstable left knee due to an "old partial tear, medial 
collateral ligament."  The Veteran was subsequently referred 
to a Medical Evaluation Board who examined the Veteran and 
reviewed the clinical evidence and concluded that the Veteran 
was unfit for duty based upon his unstable left knee due to 
an old partial tear of the medial collateral ligament.  This 
Board of three trained service physicians concluded that this 
unstable left knee was not caused during service but had 
existed prior to service and also that it had not been 
aggravated during active military duty.  

The Veteran signed a document stating that he had been 
advised that medical authorities showed that he had a 
condition which would have permanently disqualified him for 
entry into military service had it been detected at the time 
of enlistment.  He was given the opportunity of completing 
the period of service for which he was originally inducted or 
to apply for separation by reason of having been erroneously 
enlisted.  He voluntarily chose to make application for 
separation from service.  

The service treatment records do not show that the Veteran 
had any complaints, findings, treatment or diagnosis for any 
injury or disease or disability of the low back or lumbar 
spine at any time during service.  Following service 
separation, there is essentially an absence of any objective 
medical evidence which shows or suggests that the Veteran had 
chronic left knee or low back symptoms for many years 
following service separation.  

Some of the earliest private treatment records which were 
obtained on remand include a private orthopedic examination 
completed in 2001.  At this time, it was recorded that the 
53-year-old Veteran had had a work-related injury in November 
1995 while driving a bus.  This precipitated chronic low back 
pain.  The Veteran clearly reported that this low back pain 
started in 1995.  Examination of the back revealed no obvious 
deformity, range of motion was limited with complaints of 
pain, and neurologic examination revealed normal motor 
function, and deep tendon reflexes, sensory examination and 
straight leg raising were negative.  X-ray studies 
demonstrated some facet hypertrophy at L5-S1, otherwise the 
X-rays were grossly unremarkable.  MRI confirmed significant 
facet hypertrophy at L5-S1, but without any evidence of nerve 
root impingement, and without significant disc degeneration.  
Notably, this examination report contained no complaints or 
findings with respect to the Veteran's left knee. The Veteran 
appears to have retired from work the following year in 1996.  
A letter from the Veteran's last employer noted that he left 
employment with a disability retirement due to a low back 
problem.

There are records of the Veteran's general treatment with VA 
as an outpatient, but none of these records include any 
discussion relating any current disability to incidents or 
injuries of military service.

On remand, the Veteran was referred for examination.  The 
initial examination provided in January 2009 was erroneously 
scheduled with a chief urology resident, rather than the 
orthopedic doctor directed in the remand.  Nonetheless, 
examination of the left knee revealed nothing more than minor 
osteoarthritic change in the medial and patellofemoral 
compartments.  There was no evidence of left knee instability 
and no evidence of patellar or meniscal abnormality.  
Although the claims folder was forwarded for his review and 
he reportedly reviewed it, urologist wrote that he could not 
provide any opinion without resorting to speculation.  

The RO discovered that the Veteran had been referred for an 
orthopedic examination and scheduled an examination by an 
orthopedic doctor which was subsequently conducted in May 
2009.  The claims folder was provided to the physician for 
review in conjunction with the examination.  The Veteran 
reported that he had onset of left knee pain in 1971 during 
service after routine wear and tear from military service, 
"parachute jumps, etc."  The VA doctor noted that records 
during service documented an unstable left knee due to an old 
partial tear of the medial collateral ligament.  There was no 
past history of left knee surgery.  The Veteran reported that 
he had been involved in a motor vehicle accident prior to 
service in 1966 where he sustained a proximal left femur 
fracture that was treated with a body cast and lengthy 
hospitalization.  

Current examination revealed no evidence of abnormal weight 
bearing, no loss of bone or part of bone, no instability, and 
no patellar or meniscal abnormality.  The Veteran's knee was 
affirmatively noted to be stable to varus/valgus forces with 
completely intact medial collateral and lateral collateral 
ligaments.  A posterior drawer test was negative, Lachman's 
test was negative, and there was simply no examination 
evidence of ligamentous laxity.  X-ray studies confirmed no 
previous fracture evidence, and the impression was minor 
osteoarthritic change in the medial and patellofemoral 
compartments.  

In responding to the questions posed, the VA orthopedist 
wrote that he did not believe there was evidence to suggest 
that the Veteran had a left knee problem prior to entering 
active duty.  His previous fracture in 1966 "according to the 
Veteran" involved his proximal femur (i.e., near his hip, not 
his knee).  This doctor noted that an unstable left knee due 
to an old partial tear of his MCL had been documented in the 
service medical records, and he said he could not comment on 
the accuracy of that diagnosis, but on current examination, 
the Veteran's knee was totally stable with no evidence of 
instability in any way.  If the Veteran had torn his MCL, it 
was completely healed by the time of current examination in 
2009.  The doctor further wrote that the Veteran's current 
symptoms were related to fairly typical mild arthritic 
changes, and were related neither to his preservice motor 
vehicle accident, nor to his left knee pain for which he was 
treated in 1971.

Although the service enlistment physical examination clearly 
included the Veteran's report of having sustained a broken 
left leg prior to service, that leg, including the left knee, 
was found to be normal on the enlistment physical prior to 
service, so the presumption of sound condition and 
aggravation must be applied in this case.  Nonetheless, the 
Board finds that the evidence clearly and unmistakably 
demonstrates that he did have a left knee injury prior to 
service.  A board of three qualified physicians as well as a 
service treatment doctor concluded that the Veteran had an 
old partial tear of the medial collateral ligament with one-
inch quadriceps atrophy soon after the Veteran was admitted 
to basic military training.  Three service physicians 
concluded that this left knee disability had existed prior to 
service, and had not been aggravated or increased in severity 
beyond ordinary progress during service.  Again, this became 
an issue shortly after the Veteran was enlisted for service, 
and once discovered, the Veteran was placed on a permanent 
limited duty profile with no further training or strenuous 
exercise allowed until his eventual separation from service.

Of course, this finding is certainly at odds with the most 
recent June 2009 VA orthopedic examination.  The VA doctor 
found no evidence to suggest that the Veteran had a left knee 
problem prior to military service and explained that relying 
on the Veteran's statement that the left femur fracture was 
proximal in nature and near the hip and not the knee, he 
found it difficult to equate this to the findings during 
service of an unstable left knee due to an old partial tear 
of the medial collateral ligament.  The Board is not bound to 
accept any medical opinion if it is at odds with the evidence 
on file, and is difficult to reconcile this 2009 opinion 
against the conclusions of 3 or 4 service physicians who 
examined the Veteran at the time, with the benefit of 
diagnostic studies in 1971.  Although the VA doctor reported 
that he had reviewed the claims folder, he made absolutely no 
mention of the fact that a board of three service physicians 
concluded that the Veteran had an unstable left knee, which 
included a one-inch quadriceps atrophy shortly after the 
Veteran was enlisted for service.  It is difficult to 
understand how one inch of quadriceps atrophy could occur in 
so short a time after the Veteran was enlisted for service.  
Moreover, the VA physician wrote that he could not comment on 
the accuracy of the diagnosis made during service but it must 
be assumed that he disputes that diagnosis, and the Board 
does not find this to be reasonable since the service 
treatment records clearly document atrophy and an unstable 
left knee which existed prior to service and which was not 
aggravated during service.  

However, this apparent anomaly of clinical findings is 
certainly obviated in that the VA orthopedic doctor reported 
that in 2009, the Veteran's knee was in fact totally stable, 
with absolutely no evidence of ligamentous instability and 
with no identification of any residual of an old partial tear 
of the medial collateral ligament.  The only current 
diagnosis for the Veteran's left knee was mild arthritic 
changes consistent with the Veteran's age and related to 
neither his preservice motor vehicle accident or the acute 
left knee pain the Veteran reported during service.  
Moreover, the VA orthopedist's findings of current disability 
consisting only of mild degenerative changes is entirely 
corroborated in the earlier VA examination completed by a 
chief urology resident in January 2009.  That examination 
also found no left knee instability and only minor 
osteoarthritic changes. 

Given the competent medical evidence and opinions on file 
from both service and two recent examinations, the Board 
concludes that the evidence clearly and unmistakably reveals 
the Veteran entered service with an old partial tear of the 
medial collateral ligament resulting in left knee instability 
which became symptomatic early in basic military training, 
and that the Veteran was immediately removed from this 
training and eventually separated for a disability which 
should have disqualified him from service.  A board of three 
qualified and trained service physicians found that this 
disability both preexisted service and was not aggravated by 
service.  This finding is further supported by the absence of 
any objective medical evidence which shows that the Veteran 
sought or required continuing medical care for an unstable 
left knee for many years following service separation.  
Therefore, the Board concludes that the left knee disability 
preexisted service and was not aggravated by service by 
evidence which is both clear and unmistakable.

However, even if the Board were to accept the May 2009 VA 
orthopedic examination opinion that there was no preservice 
knee disability, and that the Veteran actually sustained a 
partial tear of the medial collateral ligament during 
service, a clear preponderance of the competent medical 
evidence on file shows that that medial collateral ligament 
tear had entirely resolved without identifiable residual by 
the time the two VA examinations provided the Veteran most 
recently in 2009.  Each of those examinations resulted in 
identical findings of no identifiable instability or 
abnormality of the ligaments of the knee.  Both of those 
examinations confirmed that the only identifiable pathology 
of the left knee was mild arthritic changes, and the VA 
orthopedist concluded that these changes were unrelated 
either to the Veteran's preservice femur fracture or for his 
left knee pain for which he was treated during service in 
1971.  Again, an earlier X-ray of the left knee completed by 
VA in March 2005 was interpreted as being normal.  The most 
recent orthopedic examination concluded that mild 
degenerative changes identified in 2009 were simply typical 
mild osteoarthritis for a 61-year-old Veteran.  The Veteran 
did not submit any independent medical opinion supporting his 
argument that a preservice left knee injury was aggravated 
during service, or that a medial collateral ligament tear 
during service was the etiological origin of mild arthritis 
at present.

With respect to the Veteran's claim for service connection 
for low back disability, the Board again notes that the 
Veteran has consistently claimed this as a condition 
secondary to his left knee disability.  This argument is 
entirely without merit.  Of course, there certainly is no 
evidence of or argument by the Veteran that he injured his 
low back at any time during service.  The physical 
examination for service separation noted the spine to be 
normal.  Private medical records show that the Veteran 
initially complained of low back pain many years after 
service in 1995 after a work-related injury, which resulted 
in his medical retirement from his private post-service 
employment in 1996.  There can be no question of whether the 
Veteran's nonservice-connected low back disability is 
aggravated by his left knee disability, because his left knee 
disability may not be service connected.





ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


